Citation Nr: 0728221	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  03-11 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for residuals of a shell 
fragment wound of the left buttock, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from November 1967 to November 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Atlanta, Georgia, Regional Office (RO).  
In a decision of November 1999, the RO confirmed a previously 
assigned noncompensable rating.  Subsequently, in a 
supplemental statement of the case of April 2004, the RO 
increased the rating for the shell fragment wound of the left 
buttock from noncompensable to 20 percent.  The claim remains 
on appeal as the veteran has not indicated satisfaction with 
that rating.  

The Board remanded the claim for additional development in 
August 2006.  The requested development has since been 
completed, and the case is now ready for appellate review.  


FINDINGS OF FACT

1.  The residuals of a shell fragment wound of the left 
buttock are productive of no more than moderate disability of 
Muscle Group XVII.

2.  The fragment which entered Muscle Group XVII created a 
through and though wound which exited adjacent Muscle Group 
XV.  


CONCLUSION OF LAW

The criteria for entitlement to a 30 percent evaluation for 
shell fragment wound residuals of the left buttock with 
injuries to Muscle Groups XVII and XV have been met. 38 
U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.40, 4.45, 4.56, 4.459, 4.71a, Diagnostic Code 
5317 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in September 2003 and September 2006 provided the 
veteran with an explanation of the type of evidence necessary 
to substantiate his claims, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  The letters 
adequately informed the veteran that he should submit any 
additional evidence that he had in his possession.  In 
addition, the letter issued in September 2006 included 
information regarding the assignment of initial ratings and 
effective dates.  The VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed.  The Board concludes, therefore, that the appeal may 
be adjudicated without a remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran's service medical records and post service treatment 
records have been obtained.  He has had a hearing.  He has 
been afforded appropriate disability evaluation examinations.  
The Board has noted that the veteran was not afforded a 
peripheral nerves examination as had been specified in the 
Board's remand of August 2006.  Nevertheless, the Board finds 
that development of evidence was adequate as all information 
needed to rate the disability is contained in a VA muscles 
examination report of February 2007.  The Board does not have 
notice of any additional relevant evidence which is available 
but has not been obtained.  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the veteran's 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  The assignment of a particular diagnostic code 
is dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
an increased rating, the Board must consider which diagnostic 
code or codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

When assigning a disability rating, it may be necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on movements.  See DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic 
disorder should reflect functional limitation which is due to 
pain which is supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  See 38 C.F.R. § 4.40.  The factors of disability 
reside in reductions of their normal excursion of movements 
in different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  See 38 C.F.R. 
§ 4.45.  It is the intention of the rating schedule to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimal 
compensable rating for the joint.  See 38 C.F.R. § 4.59.  

Under Diagnostic Code 5317, a noncompensable rating is 
warranted for a slight injury to muscle group XVII.  A 20 
percent rating is warranted for a moderate injury.  A 40 
percent rating is warranted for a moderately-severe injury.  
A 50 percent rating is warranted for a severe injury.

Criteria for assessing the severity of muscle injuries are 
contained in 38 C.F.R. § 4.56 (Evaluation of muscle 
disabilities) which provides as follows:

(a) An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  (b) 
A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  (c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  (d) 
Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

        (1) Slight disability of muscles--(i) Type of injury. 
Simple wound of muscle without debridement or infection.  
(ii) History and complaint.  Service department record of 
superficial wound with brief treatment and return to duty. 
Healing with good functional results. No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section.  (iii) Objective findings. Minimal scar. No 
evidence of fascial defect, atrophy, or impaired tonus. No 
impairment of function or metallic fragments retained in 
muscle tissue.

        (2) Moderate disability of muscles--(i) Type of injury. 
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  (ii) History and 
complaint. Service department record or other evidence of in-
service treatment for the wound. Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  (iii) Objective findings. Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue. Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

        (3) Moderately severe disability of muscles--(i) Type of 
injury. Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  (ii) History and 
complaint. Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound. Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements.  (iii) Objective findings. 
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups. Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side. Tests of 
strength and endurance compared with sound side demonstrate 
positive evidence of impairment.

        (4) Severe disability of muscles--(i) Type of injury. 
Through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  (ii) 
History and complaint. Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound. Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  (iii) 
Objective findings. Ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track. 
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area. Muscles swell and harden 
abnormally in contraction. Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function. 
If present, the following are also signs of severe muscle 
disability:  (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile.

The Board has considered the full history of the veteran's 
injury.  The available service medical records include a 
separation medical history dated in October 1969, in which it 
was noted that the veteran had received a superficial flesh 
wound to the back and left buttocks.  This was extracted and 
no surgery was required.  He reportedly had been hospitalized 
for approximately one month.  As of the date of the 
separation examination, he reportedly had no difficulty.  On 
physical evaluation on separation, it was noted that he had a 
1.5 centimeter well healed scar over the left buttocks.  

The veteran applied for disability compensation in August 
1971.  On VA examination in December 1971, it was noted that 
the left buttock had a scar 1 inch by 5/8 inch which was old 
and well healed.  There was no limitation of the left hip.  
Historically, it was noted that he had no surgery in service 
except that several shell fragments were removed.  In a 
decision of June 1972, the RO granted service connection for 
residuals of shell fragment wound left buttocks, and assigned 
a noncompensable rating under Diagnostic Code 7805 (Scars).  

During a hearing held in October 1972, the veteran gave 
testimony to the effect that the wound to the left buttock 
had been a through and though wound with the fragment exiting 
the thigh.  The report of a VA special surgical examination 
conducted in November 1972 reflects that the diagnoses 
included scars, left buttocks, secondary to through and 
though gunshot wound.  The examination findings noted well 
healed scar on the lower buttocks measuring 3/4 by 3/8 inch 
which was the exit scar and was hidden by the crease.  There 
was also an old well healed scar of the upper buttocks where 
the fragment entered which was 1 inch by 1/2 inch and not 
remarkable.  In a rating decision of December 1972, the RO 
assigned a 20 percent rating for residuals of gunshot wound 
of the left buttock.  

A VA orthopedic examination report dated in December 1973 
indicates that the residual scars of the left buttock were 
non symptomatic.  It was noted that there was no destruction 
of the underlying tissues, no destruction of muscle tissue, 
no limitation of motion, and no atrophy of muscle groups.  
There was no limitation of motion, and he could stand on his 
heels and toes and do a squatting maneuver without 
difficulty.  Subsequently in a decision of January 1974, the 
RO reduced the rating from 20 percent to noncompensable.  The 
rating remained at that level until the veteran initiated the 
current claim.  As noted above, the RO has already increased 
the rating to 20 percent.  

The veteran testified regarding the severity of his service-
connected left wound during a hearing held before the 
undersigned Member of the Board in January 2006.  The 
veteran's representative argued that a higher rating was 
warranted as the wound affected two muscle groups.  The 
veteran reported having difficulty walking, especially in the 
morning.  He also reported having a dull pain.   

The evidence relevant to the current appeal includes the 
report of a VA examination conducted in August 1999.  The 
report shows that he veteran stated that the veteran stated 
that he sustained a shrapnel wound to the left buttocks in 
service and had to be medevaced because he could not walk.  
He was shipped to a hospital where the shrapnel was removed 
and he healed in about two to three weeks.  He said that the 
current symptoms were that the area of the scar got hard from 
time to time, though he admitted that there were no problems 
with it at the time of the examination.  On physical 
examination there was a 1.5 cm by .5 cm well healed wound 
scar which was horizontal in length on the left buttock.  
There was no tenderness, adherence, and a normal texture.  
There was no ulceration or skin breakdown.  There was no 
elevation or depression of the scar.  There was no underlying 
tissue loss.  There was also no inflammation, edema, or 
keloid formation.  The scar was slightly hyperpigmented.  
There was no disfigurement, and the examiner noted that it 
was very difficult to find the scar unless the veteran found 
it himself in the mirror.  The examiner specified that the 
were no limitation of function from the scar.  The assessment 
was wound scar, left buttock.  

The veteran was afforded another VA shell fragment wound in 
October 2001.  It was noted that the veteran stated that he 
had pain in the buttock.  On examination, there was a dime 
sized scar present in the left posterior buttock.  The 
examiner did not seen any area of exit wound.  The examiner 
did not see any muscle loss, muscle herniation, muscle 
damage, spasm, or atrophy.  There was also no evidence of 
damaged bone or tendon.  There was no tissue loss.  The 
diagnosis was status post shell fragment wounds of the left 
buttock [with] no significant loss of muscle or muscle 
function.  

The veteran was afforded a VA muscles examination in October 
2003.  The report shows that the veteran gave a history of 
having a nagging dull pain in the left buttock.  He said that 
walking made the pain worse, and he was unable to run or jog.  
On examination, an entry wound was found on the left buttock, 
located 5 cm from the top of the crack of the buttocks and 5 
cm to the left.  The lesion was 2 cm long and 1 cm wide.  The 
left buttock was slightly firmer than the right, though both 
were symmetrical on visualization.  No distinct mass was 
palpated in the left buttock, and no exit wound was found.  
The examiner noted that the veteran appeared to be looking 
for the residual scar at the utmost proximal portion of the 
medial upper leg at the place where it joined the groin.  No 
tissue loss was evident.  The examiner stated that the firmer 
nature on palpation was probably secondary to adhesions.  No 
tendon damage was likely, though the examiner stated that the 
veteran probably had nerve damage as he reported shooting 
pains and having no sensation in the area of 
hyperpigmentation of the left buttock.  

The veteran was afforded another VA muscles examination in 
February 2007.  The reports shows that the veteran stated 
that he had pain and a hard knot in his left hip.  He stated 
that sitting an hour, walking, and any movement increased the 
pain.  Cold wet weather also reportedly increased the pain.  
He did not use a mechanical aid.  He said that he could 
really feel it at night after cutting the grass.  He said 
Motrin helped, but he did not like taking medications.  It 
was noted that the injury had no associated injuries to bony 
structures or vascular structures.  

On physical examination, there was diminished muscle strength 
in the left lower extremity compared to the right.  There was 
no muscle wasting, and no muscle herniation of the buttocks 
or groin.  Straight leg raising was to 45 degrees with no 
pain on the right, and to 30 degrees with pain in the hip on 
the left.  There was no problem with fine motor skills, such 
as dressing.  Examination of the left hip showed that the 
left buttock tissue was thickened to palpation.  There was no 
tissue loss, and no tendon damage was note.  Flexion of the 
hip was from 0 to 125 degrees, extension was from 0 to 30 
degrees, adduction was from 0 to 25 degrees, abduction was 
from 0 to 45 degrees with pain at 30 degrees, external 
rotation was from 0 to 60 degrees, and internal rotation was 
from 0 to 40 degrees.  There was pain with abduction.  
Repetitions produced increased pain, weakness, lack of 
endurance, fatigue, and incoordination with abduction to 30 
degrees with no loss of range of motion.  

On examination of the entrance scar, it was located in muscle 
group XVII, gluteus maximus, and was a healed trauma scar 
measuring 1.5 cm by 1 cm wide, hyperpigmented area.  There 
was no tenderness or sensitivity to palpation.  It was 
difficult to visualize.  There was no tissue loss.  
Examination of the exit scar revealed it was located in 
muscle group XV, the adductor group, located under the 
scrotum.  The healed scar was .5 in diameter, with 
hyperpigmentation.  It was difficult to visualize.  There was 
no tissue loss, no tenderness, and no sensitivity to 
palpation.  X-rays of the hips showed small metallic 
densities.  The pertinent diagnosis was residual of shell 
fragment wound, left buttock, with pain and neuropathy.  The 
examiner noted that the shell fragment entered and penetrated 
muscle group XVII, penetrated and exited muscle group XV.  

The veteran's medical treatment records have been obtained 
but contain no significant references to the wound of the 
buttock except to note the existence by history.  

After reviewing all of the evidence of record, the Board 
finds that the gunshot wound damage to the left buttock is no 
more than moderate in degree.  The evidence does not 
demonstrate a moderately severe disability of the muscles.  
Although there was a through and through wound there is no 
indication that the wound required debridement, or resulted 
in prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  There is no history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement.  
Objective findings do not include indications on deep 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance demonstrate only minimal evidence 
of impairment.  The VA examinations showed residuals 
reflective of a disorder which is no more than moderate in 
degree.  

Nevertheless, the Board notes that it is significant that the 
shell fragment wound affected two adjacent muscle groups.  
The fragment entered Muscle group XVII and exited Muscle 
Group XV.  Under 38 C.F.R. § 4.56(e) for compensable muscle 
group injuries in the same anatomical region, the evaluation 
for the most severely injured group may be elevated by one 
level and used as the combined evaluation for the affected 
groups.  On this basis, the Board concludes that the criteria 
for an increased 30 percent rating for residuals of a shell 
fragment wound of the left buttock are met.

The Board also notes that the rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the disability.  38 C.F.R. § 4.1.  The 
Board notes that in exceptional cases where evaluations 
provided by the rating schedule are found to be inadequate, 
an extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b).  However, the Board believes that the regular 
schedular standards applied in the current case adequately 
describe and provide for the veteran's symptoms and 
disability level.  

The record does not reflect a disability picture that is so 
exceptional or unusual that the normal provisions of the 
rating schedule would not adequately compensate the veteran 
for his service-connected disability.  The Board notes that 
the disability has not required frequent hospitalizations.  
With respect to whether there is evidence of marked 
interference with employment, the Boards notes that the 
veteran has not indicated that his service-connected left 
buttock wound ever prevented him from working.  In summary, 
the Board does not find that the veteran's case is outside 
the norm so as to warrant consideration of the assignment of 
an extraschedular rating.  Therefore, referral of this matter 
for consideration under the provisions of 38 C.F.R. § 3.321 
is not warranted.  See Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995), and Floyd v. Brown, 9 Vet. App. 94-96 (1996).


ORDER

A 30 percent rating for residuals of a shell fragment wound 
of the left buttock with through and through wound to Muscle 
Groups XVII and XV is granted, subject to the law and 
regulations applicable to the payment of monetary benefits.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


